Exhibit 10.56

Executive Officer Compensation Information

The following table sets forth the annual base salary rates for 2016 and 2017
for the executive officers of Seattle Genetics, Inc. (the “Company”), in each
case based on full-time employment status. The table below also sets forth the
bonuses awarded to the Company’s executive officers for the 2016 fiscal year
under the Company’s 2016 Senior Executive Annual Bonus Plan. The 2017 target
bonuses (based on a percentage of annual base pay as of December 31, 2016) for
the Company’s executive officers under the Company’s Senior Executive Annual
Bonus Plan are also set forth in the table below.

 

Name and Title

   2016 Annual
Base Salary Rate      2016
Bonus      2017
Annual
Base Salary
Rate      2017 Target
Bonus Percentage  

Clay B. Siegall, Ph.D.

   $ 855,750       $ 985,000       $ 890,000         100 %

President & Chief Executive Officer

           

Todd E. Simpson

   $ 476,900       $ 269,500       $ 493,600         50 %

Chief Financial Officer

           

Eric L. Dobmeier

   $ 535,615       $ 261,800       $ 555,706         50 %

Chief Operating Officer

           

Jonathan Drachman

   $ 512,200       $ 294,600       $ 531,450         50 %

Chief Medical Officer and Executive Vice President, Research and Development

           

Vaughn Himes

   $ 460,000       $ 246,900       $ 478,400         50 %

Chief Technical Officer

           

Darren Cline

   $ 440,000       $ 221,700       $ 454,300         45 %

Executive Vice President, Commercial

           

Director Compensation Information

The following table sets forth the compensation components for non-employee
members of the Company’s Board of Directors for 2016 and 2017, including equity
awards.

 

Compensation Element

   2016      2017  

General Board Service – Cash Retainer

   $ 50,000       $ 50,000   

General Board Service – Equity

     

Initial Grant – Number of Options

     13,275         14,250   

Initial Grant – Number of Restricted Stock Units

     5,310         5,750   

Annual Grant – Number of Shares

     9,260         9,260   

Annual Grant – Number of Restricted Stock Units

     3,700         3,700   

Chair Service – Annual Retainer

     

Lead Director

   $ 25,000       $ 25,000   

Audit

   $ 20,000       $ 20,000   

Compensation

   $ 15,000       $ 15,000   

Nominating & Governance

   $ 10,000       $ 10,000   

Committee Member Service – Annual Retainer

     

Audit

   $ 10,000       $ 10,000   

Compensation

   $ 8,000       $ 8,000   

Nominating & Governance

   $ 5,000       $ 5,000   